On petition for rehearing — By the Court,
Lewis, C. J. :
The conclusion reached by us in our former ojñnion in this case was the result of very careful examination of a very voluminous record, and a no less careful examination of the legal principles announced. We are perfectly satisfied that the conclusion thus obtained is correct, upon the questions made by corftisel and discussed by the Court.
Other grounds, however, are now taken, and a rehearing is asked principally upon points not made on the original argument, nor considered by the Court; but we have found nothing in the petition to shake our convictions as to the correctness of our former opinion. As we consider it unnecessary to enter into a full discussion of all the points made upon the petition, we will content ourselves with briefly stating our answers to each point as made by the appellant; and, first, it is argued that the Utah statute, which authorized the survey of unoccupied public lands, and declared that the Surveyor’s certificate of such survey should “ be title of possession to the person or persons holding the same,” was simply remedial in its nature, and as it has been repealed no rights can be claimed under it.
, To this it is only necessary to say, that the law gave to the certificate, obtained in accordance with the provisions of the law, the character of a title as to all save the General Government. The law having been complied with, and the title obtained under it, the repeal of the law cannot destroy the title so acquired. It became *79a perfect and vested right, so far as the law and DeGroot’s compliance with it could make it so before the repeal.
It is next objected, that- it was not shown that the County Surveyor made a copy or diagram of the survey, and transmitted it to the Surveyor-General, as required by the law already referred to. The Act, it is true, imposed that duty upon the County Surveyor, but we doubt very much if the failure on the part of that officer to discharge it would deprive the holder of the certificate of the title of possession which it conferred upon him. Whether it would or not that point is not available here, for that objection was not made when the certificate was offered in evidence, and hence -should not avail the appellant in this Court, because it may be very well said that the respondent might have been able to show that the copy was regularly filed with the Surveyor-General had the objection been made at the proper time. An objection of this kind which might be removed, if made at the trial, should not nor do the Courts allow it to avail the complaining party who raises it for the first time upon appeal.
Counsel will observe, that whatever ijaay have been said in the case of Grosetta v. Hunt, with respect to the necessity of filing a copy of the survey with the Surveyor-General, was hot the decision of this Court, as a majority of the Judges did not concur in what •was said upon that point. It is also objected that the certificate was not filed with the County Recorder, an omission which by the law itself is made fatal to its validity. To this it may also be answered, the certificate was not objected to in the Court below upon that ground. But we find as a matter of fact that it Avas regularly filed, as appears by the indorsement upon it: “ Filed November 17th, 1860.” Signed by the Recorder.
True, the further indorsement is made, that it was recorded, on the twenty-ninth of the same month. This recording of the instrument, which was a useless act, could not certainly vitiate the filing which was made in accordance with the requirements of the law, nor yet is there any evidence in the record to justify the conclusion of counsel that the instrument Avas simply filed for record. It is not so stated in the file marks, nor is there any other proof tending in that direction. We cannot presume in direct opposition to *80the indorsement on'the certificate that it was not filed as the law - required.
Again, it is argued, that it does not appear the certificate was recorded in the County Surveyor’s office, the law of 1855 seeming to require this to be done by the, Surveyor. Rut, like the other objections to this'paper, this is now made for the first time. Yet, there is another answer to it. The same section which requires such record declares expressly that “ no certificate shall be valid unless filed in the Recorder's office, as provided for in this Act.” It must be presumed by all rules of construction that the omission to do any of the other acts imposed by the section would not render the certificate void. To expressly make it invalid if one of several acts required to be done was omitted, authorizes the presumption that it was not the intention of the Legislature to invalidate it if any of the others were neglected to be performed.
, The last objection to the certificate is, that it does not state “ to whom it was given.” . This is also a new point; still we find that ■the certificate does’state that the survey was made for DeGroot, which is a sufficient compliance, if indeed a compliance with the law in this particular were at all necessary.
Counsel next enter into a discussion of. the evidence and merits of this case, and the instructions given and refused. These were fully considered in our. former opinion, and we'find nothing in the petition to occasion a change of our views. It is possible that some minor facts were misstated in that opinion, but we find upon a reexamination that all the material points of evidence were correctly related. It is, therefore, deemed-unnecessary to further discuss the fourth point of the petition for rehearing.
Upon the proposition that the defendant acquired a right to the water by prescription, it is sufficient to say that no such defense was made in the answer, nor in any way suggested upon the trial of the case.
The rehearing is denied.
Johnson, J., did not participate in the foregoing decisions.